Citation Nr: 1031464	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-08 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES 

1.  Entitlement to service connection for herniated nucleus 
pulposus (HNP), L4-L5, status post-operative.

2.  Entitlement to service connection for bilateral leg disorder, 
to include as secondary to service-connected low back disability.

3.  Entitlement to service connection for right knee disorder, to 
include as secondary to service-connected low back disability.

4.  Entitlement to service connection for left knee disorder, to 
include as secondary to service-connected low back disability.

5.  Entitlement to service connection for right hip disorder, to 
include as secondary to service-connected low back disability.

6.  Entitlement to service connection for left hip disorder, to 
include as secondary to service-connected low back disability.

7.  Entitlement to service connection for bilateral ankle 
disorder, to include as secondary to service-connected low back 
disability.

8.  Entitlement to service connection for bilateral foot 
disorder, to include as secondary to service-connected low back 
disability.

9.  Entitlement to an increased rating for service-connected 
lumbosacral strain, currently evaluated as 40 percent disabling. 

10.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

11.  Entitlement to service connection for neck disorder.

12.  Entitlement to service connection for bilateral shoulder 
disorder.

13.  Entitlement to service connection for gastroesophageal 
reflux disease.

14.  Entitlement to service connection for depression.

15.  Entitlement to service connection for gastrointestinal 
disorder (also claimed as intestinal bleeding, hemorrhoids).

16.  Entitlement to service connection for erectile dysfunction.

17.  Entitlement to service connection for headaches.

18.  Entitlement to service connection for hypertension.

19.  Entitlement to service connection for hyperlipidemia (to 
include obesity).

20.  Entitlement to service connection for chest pain (to include 
side effects of medication).

21.  Entitlement to service connection for anemia.

22.  Entitlement to service connection for sleep disorder.

23.  Entitlement to a temporary total evaluation based on surgery 
and or convalescence for a total right knee replacement.


REPRESENTATION

Appellant represented by:	Winston P. Alcendor, Agent


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The Veteran served on active duty from January 1978 to September 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  The Veteran perfected an appeal of that rating 
determination to the Board.  In January 2007, the Veteran 
testified at a Board videoconference hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of this 
hearing is associated with the claims folder.  In a September 
2007 decision, the Board denied the claims.  The Veteran appealed 
the Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In June 2009, the Court issued a 
memorandum decision, and affirmed the Board's decision denying a 
disability rating higher than 20 percent prior to July 19, 2004 
for service connected lumbosacral strain but vacated the Board's 
decision as to the remaining issues and remanded the matter to 
the Board for further proceedings consistent with its decision.  
The case was subsequently returned to the Board.  

The issues of entitlement to service connection for neck 
disorder, bilateral shoulder disorder, gastroesophageal reflux 
disease, depression, gastrointestinal disorder,
erectile dysfunction, headaches, hypertension, hyperlipidemia, 
chest pain, anemia, and sleep disorder and entitlement to a 
temporary total evaluation based on surgery and or convalescence 
for a total right knee replacement are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, HNP, 
L4-L5, status post-operative is etiologically related to an 
incident of his military service.  

2.  Radiculopathy to the right lower extremity manifested by 
pain, tingling sensation, numbness, and weakness is caused by 
HNP, L4-L5, status post-operative.

3.  Radiculopathy to the left lower extremity manifested by pain, 
tingling sensation, numbness, and weakness is caused by HNP, L4-
L5, status post-operative.

4.  A right knee disability is etiologically related to 
lumbosacral strain and HNP, L4-L5, status post-operative.

5.  A right hip disability is etiologically related to 
lumbosacral strain and HNP, L4-L5, status post-operative.

6.  There is no other disability associated with the left knee, 
left hip, ankles, and feet that is etiologically related to 
lumbosacral strain and HNP, L4-L5, status post-operative.

7.  The Veteran's lumbosacral strain and HNP, L4-L5, status post-
operative are productive of incapacitating episodes requiring bed 
rest having a total duration that exceeds 6 weeks in a year.

8.  The Veteran's low back disability precludes him from securing 
or following a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  HNP, L4-L5, status post-operative was incurred in active 
service.  38 U.S.C.A.       §§ 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).

2.  Radiculopathy to the right lower extremity is the result of 
HNP, L4-L5, status post-operative.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.310(a) (2006); 38 C.F.R. § 3.303 (2009).
 
3.  Radiculopathy to the left lower extremity is the result of 
HNP, L4-L5, status post-operative.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.310(a) (2006); 38 C.F.R. § 3.303 (2009).

4.  A right knee disability is the result of lumbosacral strain 
and HNP, L4-L5, status post-operative.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.310(a) (2006).

5.  A right hip disability is the result of lumbosacral strain 
and HNP, L4-L5, status post-operative.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.310(a) (2006).

6.  A left knee disorder was not incurred in or aggravated by 
active service, and it is not proximately due to, the result of, 
or aggravated by lumbosacral strain and HNP, L4-L5, status post-
operative.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R.               
§ 3.310(a) (2006); 38 C.F.R. § 3.303 (2009).

7.  A left hip disorder was not incurred in or aggravated by 
active service, and it is not proximately due to, the result of, 
or aggravated by lumbosacral strain and HNP, L4-L5, status post-
operative.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R.               
§ 3.310(a) (2006); 38 C.F.R. § 3.303 (2009).

8.  A bilateral ankle disorder was not incurred in or aggravated 
by active service, and it is not proximately due to, the result 
of, or aggravated by lumbosacral strain and HNP, L4-L5, status 
post-operative.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.310(a) (2006); 38 C.F.R. § 3.303 (2009).

9.  A bilateral foot disorder was not incurred in or aggravated 
by active service, and it is not proximately due to, the result 
of, or aggravated by lumbosacral strain and HNP, L4-L5, status 
post-operative.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R.      § 
3.310(a) (2006); 38 C.F.R. § 3.303 (2009).

10.  The criteria for an increased rating of 60 percent, but not 
higher, for lumbosacral strain and HNP, L4-L5, status post-
operative have been met for the entire appeal period.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5243 (2009).

11.  The criteria for entitlement to TDIU are met. 38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. § 4.16(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duties to notify and assist a 
claimant in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what 
subset of the necessary information or evidence, if any, the VA 
will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).  Moreover, such notice errors may instead be cured by 
issuance of a fully compliant notice, followed by readjudication 
of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (reaffirming that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).

In this case, in August 2004, October 2004, December 2004, and 
March 2006 letters, the RO provided notice to the Veteran 
regarding what information and evidence is needed to substantiate 
the claims, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will be 
obtained by VA.  The March 2006 letter advised the Veteran how 
disability evaluations and effective dates are assigned, and the 
type evidence which impacts those determinations.  The Board 
finds that VA's duty to notify has been met. 

The record also reflects that VA has made reasonable efforts to 
assist the Veteran in the development of his claims.  
Specifically, the information and evidence that have been 
associated with the claims file includes service treatment 
records, post-service private treatment records, and VA 
examination reports.  The Board finds that the VA examination 
reports are adequate for evaluation purposes because the examiner 
was "informed of the relevant facts," considered the 
contentions of the Veteran, and supported his medical conclusion 
with data and a rationale.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 
(2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process submitting several statements and evidence and providing 
testimony at a hearing.  Thus, he has been provided with a 
meaningful opportunity to participate in the claims process and 
has done so.  The Board finds that VA's duty to assist has been 
met.  


Factual Background

Service treatment records show that the Veteran initially injured 
his back in a diving accident in May 1978.  Records dated in June 
1978 showed that the Veteran complained of severe low back pain 
and right lower extremity pain and numbness secondary to a fall 
from a pole.  It was noted that he was seen for an evaluation of 
possible HNP currently diagnosed as lumbar strain.  June 1978 
radiographic reports indicated that the Veteran's lumbosacral 
spine was normal.  Records dated in July 1978 showed continued 
complaints of low back pain.  The August 1978 separation 
examination report was negative but the accompanying Report of 
Medical History showed the Veteran reported a positive response 
for recurrent back pain.  Records dated thereafter showed the 
Veteran continued to complain of back pain and an assessment of 
back strain was noted.  

After service, the June 1979 VA examination report showed that 
the Veteran reported that since the fall from a pole, he had 
experienced problems with his low back, right leg, and hip.  The 
VA examiner provided a diagnosis of severe lumbosacral strain.  
The x-ray was negative.  The August 1981 VA examination report 
showed the Veteran continued to complain of low back pain and 
discomfort in his right thigh.  The x-ray was negative.  The 
examiner provided diagnoses of residual of injury to back, 
lumbosacral strain, and residual of injury to right thigh, 
localized area of fibromyositis of the right thigh (vastus 
lateralis) musculature. 
The August 1983 VA examination report showed the Veteran 
complained of pain and numbness in his lower right back and hip.  
The x-ray was negative.  

A February 1985 letter by Dr. G.F. noted the Veteran's in-service 
history of a back injury as well as subsequent back injuries in 
September 1984 and December 1984.  In a June 1985 letter, Dr. 
J.M. reported that the Veteran had been under his care for low 
back syndrome since December 1984 at which time he presented with 
the complaint of severe low back pain.  Dr. J.M. provided a 
diagnosis of subacute lumbosacral strain with intermittent 
episodes of spasm.  The June 1985 VA examination report showed 
the Veteran complained of low back pain with radiation to the 
buttocks.  The x-ray was interpreted as normal but it was noted 
that there was some disc space narrowing at the L5-S1 level which 
could be a normal variant.  In an October 1985 letter, Dr. J.M. 
maintained that the Veteran was under his care for injuries 
sustained in December 1984 and that the Veteran had been 
continuously under his care since that time.  

Records from the Department of the Navy dated in March 1986 
indicated the Veteran was provided notice of proposed separation 
from the rolls of the Philadelphia Naval Shipyard based on his 
physical inability to perform the duties of his position of 
carpenter (Marine) apprentice.  It was noted that due to an 
injury the Veteran sustained on December 19, 1984, he was placed 
in a continuation of pay/leave without pay (workman's 
compensation) status on December 20, 1984, and the Shipyard had 
been without his services since that time.  A Notification of 
Personnel Action indicated that the Veteran was terminated 
effective May 21, 1986.  

In a September 1986 letter to Dr. J.M., Dr. H.M. reported that a 
computed tomography (CT) scan of L3 to S1 revealed a HNP at L4-
L5.  Dr. H.M. provided a diagnosis of HNP at L4-L5 centrally and 
extending toward the left.  

The July 1988 VA examination report showed the Veteran complained 
of low back pain and numbness in his right buttocks with tingling 
down the "legs."  The examiner provided a diagnosis of 
lumbosacral strain with sensory radiculitis.  The x-ray was noted 
as normal.  The March 1989 VA examination report showed the 
Veteran complained of low back pain, a tingling feeling down his 
right leg, and numbness in both feet.  The neurological 
examination report noted a diagnosis of radiculopathy of L4-L5-S1 
on the right due to discogenic disease of the lower lumbar spine. 

A November 1991 record noted that the Veteran had 
electrophysiological evidence of right and possibly left L5-S1 
radiculopathy.  A discharge summary noted that the Veteran 
underwent lumbar discectomy of L4-L5 and laminotomy 
mesofacetectomy in November 1992.  A March 1993 record noted that 
the Veteran might have a problem in his knees in light of 
clicking observed on examination.  In a February 1998 letter, Dr. 
M.C. noted that the Veteran was not capable of work, not even 
sedentary work at that time.  In an April 1998 letter, Dr. G.K. 
noted an impression that included L4-L5 and L5-S1 radiculopathy 
and impairment of bilateral tibial and peroneal nerves as shown 
by previous electrodiagnostic studies as well as sprain and 
strain of the knees.  

In a May 2000 report of evaluation, Dr. D.G. noted diagnoses of 
chronic low back pain syndrome, status post right L-4 
hemilaminectomy with neural foraminal stenosis, subacute/chronic 
L4-5 radiculopathy on the right by electrodiagnostic testing, 
subacute/chronic L4-5 radiculopathy on the left by 
electrodiagnostic testing, and trapezius and chronic lumbar 
myofascitis.  A November 2000 operative note indicated that the 
Veteran underwent L4-L5 lumbar discography and L4-L5 percutaneous 
nucleotomy.

In a July 2003 letter, Dr. D.G. reported that the Veteran had 
received notification of a job made available to him as a 
telephone solicitor described as a "sedentary position."  Dr. 
D.G. maintained that based upon the Veteran's history, current 
complaints, current medical status, and results of the physical 
capacity evaluation, it was her opinion that he would be unable 
to perform the duties of a telephone solicitor.  Dr. D.G. 
explained that the Veteran would not be able to tolerate the 
prolonged sitting that would most likely be required in such a 
position.  

An August 2003 record noted an impression of bilateral 
lumbosacral radiculopathy secondary to work related injury of 
"May 19, 1984."  

In an August 2004 VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability), the Veteran 
indicated that he had not worked since December 19, 1984 due to 
his back and right knee.

In an August 2004 letter, Dr. J.M. maintained that the Veteran 
had constant and progressive low back pain with radiation into 
the extremities as well as progressive right knee pain, right leg 
weakness, left lower extremity weakness, including atrophy of the 
muscles of the left lower leg, and progressive and permanent 
bilateral lower extremity nerve damage.  Dr. J.M. reported that 
the Veteran sustained right knee injuries and additional low back 
injuries in 2003 secondary to a motor vehicle accident.  Dr. J.M. 
maintained that the Veteran was "totally disabled."  Dr. J.M. 
contended it was his opinion with a reasonable degree of medical 
certainty that the Veteran's chronic low back pain was initially 
sustained and contributed to by his first low back injury 
documented while he was in service.  His subsequent insults to 
his back and knee have caused him to have an accelerated 
progression in his chronic and permanent conditions.  
Furthermore, his initial low back injury and subsequent injuries 
have contributed to his bilateral hip, knee, and leg problems as 
well as neurologic conditions, and the Veteran remained and will 
continue to be totally disabled and unable to work.  Dr. J.M. 
provided the following diagnoses:  chronic low back syndrome; 
status post two low back surgical procedures which led to failed 
low back syndrome; bilateral hip, knee, and lower leg weakness 
and muscle deterioration which was progressive; and chronic and 
permanent bilateral lower extremity nerve damage.  

Private treatment records dated through August 2004 noted 
neurological deficits associated with the lower extremities.  
  
The September 2004 VA examination report shows the examiner (Dr. 
J.I.) related that the Veteran reported on the in-service back 
injury as well as the post-service back injury for which he 
received workman's compensation.  It was noted that the Veteran 
had also undergone right knee surgery.  On physical examination 
the examiner observed that the Veteran walked slow and with a 
right knee limp.  The low back demonstrated markedly impaired 
motion with extension backward to 10 degrees, forward flexion to 
20 degrees, and lateral rotation to 15 degrees on both sides.  
There was no weakness of the lower limb muscles.  The examiner 
maintained that the diagnosis of lumbosacral strain implied 
myofascial involvement but not disc disorder.   The examiner 
noted that how the Veteran came about his disc disorder of the 
lumbosacral spine was unclear to the examiner but he knew of no 
relationship between lumbosacral strain and lumbosacral spine 
disc disorder.  The examiner acknowledged that it was as likely 
as not that the Veteran might have impaired the intervertebral 
disc from the fall from a height of 20 feet or directly on the 
buttocks but the Veteran was the only one who knew exactly how he 
landed.  The examiner maintained that although the Veteran's 
compensable disorder was that of lower back strain, the history 
of being able to work as a security guard and carpenter after 
mustering out of the military and until the low back injury in 
"1985" argued against the low back strain which should have 
made the Veteran unable to consider that kind of work.  The 
examiner provided a diagnosis of chronic low back pain with 
marked limitation of motion.  

In an October 2004 statement, the Veteran stressed that he 
informed the September 2004 VA examiner that when he fell from 
the pole he landed directly on his "upper buttock and back."  

The January 2005 VA examination report shows the examiner (Dr. 
J.I.) related that the Veteran's right knee was injured in 2002 
but that the injury was by the Veteran's report, preceded by ten 
or so years of spontaneous right knee pain.  The examiner related 
that the Veteran reported that he was making a claim for his 
feet, the "right joint," the right knee, and the right ankle, 
so the examiner would not comment on the left ankle, both legs, 
the "right knee," and the left hip joint.  The examiner noted 
that he had absolutely no idea what the Veteran's foot disorder 
was except that the Veteran told him that both feet hurt from his 
toes to his heels.  The examiner observed that VA treatment 
records showed that x-rays of the right knee revealed mild 
osteoarthritis.  The examiner maintained that he knew of 
absolutely no medical evidence that would support the Veteran's 
contention that the aforementioned joint disorders were of any 
relationship to the Veteran's compensable disorder of chronic 
lumbosacral strain.  Furthermore, the examiner had absolutely no 
diagnosis for any of the Veteran's claimed disorders other than 
that of the right knee which could be attributed to 
osteoarthritis.  The examiner concluded that the Veteran was 
examined for a relationship of any right hip joint, right knee, 
right ankle, and feet disorder to the compensable lumbosacral 
strain disorder but absolutely none was found.  

In a February 2006 letter, Dr. J.M. noted that the Veteran 
suffered from constant and progressive low back pain with 
radiation into both extremities and persistent right knee pain 
and swelling despite his knee having undergone arthroscopic 
surgery.  Dr. J.M. maintained that it was his opinion that the 
Veteran sustained military injuries to his lower back secondary 
to a fall on active duty when he fell approximately 20 feet and 
then sustained two other subsequent low back injuries which were 
job-related in 1984 and 1985.  Dr. J.M. further maintained that 
the initial insult to the Veteran's back originated in service.  
Dr. J.M. indicated that the Veteran's current disability status 
was permanent and that he would never be able to work on a 
regular basis secondary to his chronic low back pain which 
stemmed from multiple insults to the lumbar region.  Dr. J.M. 
provided diagnoses including chronic low back syndrome with disc 
pathology.  Dr. J.M. noted that it was his opinion with a 
reasonable degree of medical certainty that the foregoing 
diagnoses and prognosis were directly related to first the 
military-related injury to the low back and then to job-related 
injuries to the low back.  

In a March 2006 statement from the Veteran, it appeared by what 
was meant of secondary disabilities of the hips, legs, knees, 
ankle, and feet was "radiating pains in both extremities."  

In an April 2006 letter, Dr. J.M. reported that the Veteran was 
under his care for long standing back and knee injuries which 
originated in service. 

The May 2006 VA examination report shows the examiner (Dr. J.I.) 
noted that his opinion remained the same as expressed in the 
September 2004 and January 2005 VA examination reports.  The 
examiner maintained that clearly the Veteran had no residuals of 
any low back injury from the time of mustering out of service 
until the first low back injury on the job in 1984, and it was 
that injury that had left him with residuals of a chronic low 
back disorder.  The examiner observed that after the injury in 
1978 during service, plain films of the lumbosacral spine were 
interpreted as normal and no other imaging studies were done 
during service as the Veteran most likely had no further symptoms 
requiring further imaging studies.  The examiner maintained that 
he knew of no evidence that a strain injury of the low back was a 
risk factor for degenerative disc disease in the future.  
Furthermore, the history of the Veteran's low back disorder was 
one of no difficulty following injury in the service, and 
difficulty starting with injury starting in civilian life.  The 
examiner therefore concluded that the Veteran's present day low 
back disorder of HNP was of no relationship to the injury 
suffered during service and if one went by the history of the 
Veteran's course following the EMG in the military, he completely 
recovered from that injury without residuals.  

In a June 2006 letter, Dr. D.G. reported that the Veteran 
experienced lower back pain that radiated into the lower 
extremities.  He experienced numbness and tingling into the lower 
extremities into his feet which made it difficult for him to have 
a normal gait pattern and his legs fatigued easily.  He also 
suffered numerous exacerbations of his pain associated with 
severe, disabling muscle spasms.  Dr. D.G. maintained that a 
review of his medical records revealed that over the course of 
the last year, he had documented incapacitating episodes of pain 
including in July 2005, October 2005, January 2006, February 
2006, and April 2006.  Most of these episodes required trigger 
point injection and/or intramuscular analgesic injection and all 
of them required rest.  Dr. D.G. contended that these 
incapacitating episodes exceeded a total duration of six weeks 
within the past year, and they were unpredictable in occurrence.  

Dr. D.G. further noted that the Veteran also suffered from right 
knee pain and that because of his altered gait pattern as a 
result of his lower back pain and lower extremity paresthesias 
and weakness, he developed hip and knee pain.   Dr. D.G. 
maintained that over the years, the right knee pain progressed to 
the point of his knee buckling.  He was diagnosed with 
osteoarthritis and internal derangement of the knee confirmed by 
MRI.  Subsequently, he was injured in a motor vehicle collision 
which aggravated his condition.  He had knee surgery in 2004 but 
he continued to be symptomatic.  Dr. D.G. indicated that the 
Veteran currently complained of right hip pain and spasms.  The 
physical examination revealed lumbar spine flexion to 30 degrees, 
extension to 5 degrees, left lateral flexion to 20 degrees, right 
lateral flexion to 18 degrees, left rotation to 10 degrees, and 
right rotation to 15 degrees.  Pain and patella grinding were 
elicited in the right knee.  Demonstrable pain was elicited on 
examination of the back, right knee, and right hip.  Dr. D.G. 
provided the following diagnoses:  chronic lower back pain 
secondary to degenerative disc and spine disease with spinal 
stenosis and bilateral radiculopathies; status post lumbar 
laminectomy and percutaneous discectomy with persistent pain and 
post laminectomy syndrome; chronic mechanical lower back pain 
with myofascitis; right knee osteoarthritis status post 
arthroscopic surgery with residual knee pain and instability; and 
clinical evidence of right hip osteoarthritis.  Dr. D.G. opined 
that the above diagnoses were a result of the injury to the 
Veteran's lower back in service and sequelae of the natural 
history of his injury.  He also could not work and perform the 
necessary activities of daily living.  

A December 2006 MRI indicated changes associated with the right 
knee including degeneration of the medial meniscus and a lateral 
meniscus tear.  

In a January 2007 letter, Dr. D.G. reported that the Veteran was 
unemployable secondary to injuries he sustained in service.  Dr. 
D.G. described the in-service fall from the pole and reported for 
the first time that in addition to the Veteran falling on his 
back he also struck his right lower extremity.  Dr. D.G. noted 
that the Veteran claimed that he struck his right heel.  He 
immediately experienced back pain that radiated into the lower 
extremities.  Dr. D.G. maintained that such a mechanism of injury 
provided sufficient force to disrupt the integrity of the 
Veteran's lumbar intervertebral disc to the vertebrae.  This 
intact relationship was necessary to provide nutrients to the 
disc which was without its own blood supply.  Without the 
required nutrients, the disc was at risk for degeneration, which 
occurred with the Veteran resulting in progressive disc 
degeneration that was aggravated by a later work injury.  This 
was also a reason for lower back pain.  Such a disc injury caused 
an inflammatory response that was irritating to nearby nerves 
resulting in pain radiating into the lower extremities.  He had 
continued to experience chronic back pain radiating into the 
lower extremities.  Dr. D.G. further indicated that the Veteran 
reportedly had a CT scan of his back in 1978; however, the study 
was not available for a review.  Even so, Dr. D.G. explained that 
a CT scan in 1978 would not have been sensitive to evaluate such 
pathology.  Dr. D.G. also stressed that the pattern of the 
Veteran's pain episodes exceeding a total duration of six weeks 
within the past year should entitle the Veteran to a higher 
evaluation.  Dr. D.G. also reported that the Veteran currently 
had right knee pain.  Dr. D.G. claimed that the Veteran sustained 
direct trauma to the knee from the fall from the pole.  Dr. D.G. 
explained that striking his heel transmitted sufficient force 
through his leg to damage the cartilage within his knee 
predisposing him to develop osteoarthritis.  In addition, his 
altered gait pattern as a result of his back pain contributed to 
this.

Thereafter, in subsequent statements the Veteran began to claim 
that he struck his right heel in addition to landing on his back 
from the fall in service.  

At the January 2007 hearing, the Board sought to clarify what 
exact disabilities of the hips, legs, knees, ankles, and feet the 
Veteran was claiming.  The Veteran testified that he was seeking 
compensation for "pain, numbness and tingling in those areas."  
(See Transcript page 28).   

Private treatment records indicate the Veteran underwent total 
right knee replacement in April 2007.


Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

1.  Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  In 
order to establish service connection for a claimed disorder, the 
following must be shown: (1) the existence of a present 
disability; (2) in- service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Evidence of continuity of symptomatology 
from the time of service until the present is required where the 
chronicity of a condition manifested during service either has 
not been established or might reasonably be questioned.  38 
C.F.R. § 3.303(b) (2009).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a 
compensable degree within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be established for disability which 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  Further, a disability which 
is aggravated by a service-connected disability may be service-
connected to the degree that the aggravation is shown.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement Allen v. Brown, 7 Vet. App. 439 (1995).  The amendment 
sets a standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although the overall intention of the amendment to 
38 C.F.R. § 3.310 was to implement the Allen decision, the 
amended 38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements and hurdles that must be satisfied 
before aggravation may be conceded and service connection 
granted.  The Court in Allen was not concerned with, and did not 
address, such an evidentiary requirement.  As 38 C.F.R. § 
3.310(b) appears to place substantive evidentiary restrictions on 
a veteran before aggravation may be conceded, and because the
Veteran's claim was pending before the regulatory change was 
made, the Board may consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which is the version that favors the 
claimant.  See generally Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); VAOPGCPREC 7-03.  

          i.  HNP, L4-L5, Status Post-Operative

There are conflicting medical opinions of record with regard to 
the matter of whether the Veteran sustained a HNP as the result 
of his military service.  The Board is required to weigh the 
credibility and probative value of these opinions, and in so 
doing, the Board may favor one medical opinion over the other.  
See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for 
the evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the claim.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The VA examiner who conducted the September 2004, January 2005, 
and May 2006 examinations contends with supporting rationale that 
there is no etiological relationship between the service-
connected lumbosacral strain and the post-service HNP.  The 
Veteran's treating physicians contend that the post-service HNP 
is indeed etiologically related to the service-connected 
lumbosacral strain with a supporting rationale set forth in Dr. 
D.G.'s January 2007 letter.  Because the positive opinion 
evidence is as persuasive as the negative opinion evidence, the 
evidence is at least in relative equipoise on the issue of 
whether the Veteran's HNP, L4-L5, status post-operative is 
etiologically related to an incident of his military service.  
Therefore, the Board resolves all reasonable doubt in favor of 
the Veteran and finds that service connection for HNP, L4-L5, 
status post-operative is warranted.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).  

          ii.  Bilateral Leg, Knee, Hip, Ankle, and Foot 
Disabilities 

The Board has found that service connection is warranted for HNP, 
L4-L5, status post-operative.  Private treatment records clearly 
show that the Veteran has neurological impairment associated with 
his legs due to degenerative disc disease of the lumbosacral 
spine.  Specifically, he has radiculopathy of the right and left 
lower extremities manifested by pain, tingling sensation, 
numbness, and weakness, as the result of the HNP.  Accordingly, 
service connection is warranted for radiculopathy of the right 
and left lower extremity secondary to HNP, L4-L5, status post-
operative.

Additionally, in June 2006 and January 2007 letters, Dr. D.G. 
reported that the Veteran developed a right knee disability as 
the result of striking his heel in the in-service fall and as the 
result of an altered gait on account of his severe low back 
disability which was further exacerbated by a post-service motor 
vehicle accident.  Notwithstanding that the current "striking of 
the heel" theory is in stark contrast to earlier statements made 
by the Veteran in which he was emphatic that he landed directly 
on his "upper buttock and back" with no mention of striking his 
heel, the Board recognizes that service treatment records show 
immediate complaints associated with the right leg following the 
in-service fall.  In addition, private treatment records show 
that the Veteran was noted to have problems ("clicking") with 
the knee in 1993, prior to the motor vehicle accident.  The 
Veteran also has an altered gait pattern as a result of lower 
back pain.  Private treatment records further show that the 
Veteran had osteoarthritis and internal derangement of the right 
knee and ultimately underwent a total right knee replacement in 
April 2007.  There is insufficient evidence of record to show 
that any subsequent injury the Veteran sustained to his right 
knee in the post-service motor vehicle accident is the proximate 
cause for the current right knee disability.  Thus, the Veteran's 
current right knee disability is not clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b) (2009).  Dr. D.G. also 
reported that the Veteran developed right hip problems as the 
result of the in-service injury and that he had "clinical 
evidence of right hip osteoarthritis."  Accordingly, the Board 
finds that service connection is warranted for right knee 
disability and right hip disability secondary to lumbosacral 
strain and HNP, L4-L5, status post-operative.  

No other disability associated with the left knee, left hip, 
ankles, and feet other than the above has been attributed to the 
lumbosacral strain and HNP, L4-L5, status post-operative by the 
Veteran and clinically attributed to these low back disabilities 
by the private treating physicians.  Accordingly, service 
connection as to these issues is denied. 

2.  Increased Rating for Service-Connected Lumbosacral Strain

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1 (2009).  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2 (2009); 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3 (2009); where there is 
a question as to which of two evaluations apply, assigning a 
higher of the two where the disability picture more nearly 
approximates the criteria for the next higher rating, 38 C.F.R. § 
4.7 (2009); and, evaluating functional impairment on the basis of 
lack of usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements 
of the body with normal excursion, strength, speed, coordination 
and endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective innervation, or 
other pathology, or may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as disabled.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2009); see also 38 C.F.R. 
§ 4.45 (2009).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do 
not give past medical reports precedence over current findings, 
the Board is to consider the Veteran's medical history in 
determining the applicability of a higher rating for the entire 
period in which the appeal has been pending.  Id.; Powell v. 
West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods. 

Under the General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, a 30 percent rating is 
assigned for forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine.  A 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 100 
percent rating is assigned for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2009).

Unfavorable ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the ankylosis results in one 
or more of the following: difficulty walking because of a limited 
line of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root stretching. 
Fixation of a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237, Note (5) (2009).

Any associated objective neurologic abnormalities, including, but 
not limited to bowel or bladder impairment are to be evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, Diagnostic Code 5237, Note (1) (2009).

Intervertebral disc syndrome is to be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25. For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 38 C.F.R. 
§ 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note (1) (2009).  A 40 percent rating 
requires incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months, 
and the maximum 60 percent rating requires incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.

Evaluations in excess of 40 percent under the General Rating 
Formula for Diseases and Injuries of the Spine for orthopedic 
impairment associated with disability of the spine are available 
only for unfavorable ankylosis of the spine, which the Veteran 
does not have.  As for neurological impairment associated with 
disability of the spine, service connection has been established 
for radiculopathy to the lower extremities, and these 
disabilities will be rated upon implementation of the award by 
the RO in the first instance.  As the Board has awarded service 
connection for HNP, L4-L5, status post-operative, disc disease is 
now considered a component of the Veteran's service connected low 
back disability.  Thus, the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes is for 
consideration.  Dr. D.G. reported that the Veteran suffered from 
incapacitating episodes of low back pain attributable to disc 
disease that required bed rest which exceeded a total duration of 
six weeks within the past year and that such episodes were 
unpredictable in occurrence.  The Veteran meets the criteria for 
a 60 percent evaluation under the Formula for Rating 
Intervertebral Disc Syndrome based on this clinical finding.  
There is no indication that the described recurring 
incapacitating episodes have not been characteristic of the low 
back disability throughout the entire appeal period.  
Accordingly, the Board will not assign staged ratings as the 
factual findings do not show distinct time periods where the low 
back disability warranted different ratings, and so the Veteran 
is entitled to a 60 percent rating for the entire appeal period.  
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Consideration has also been given to whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2009); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably raised 
by the record).  In determining whether an extra-schedular 
evaluation is for consideration, the Board must first consider 
whether there is an exceptional or unusual disability picture, 
which occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, the Board must next consider whether 
the disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extra-schedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not required.  
38 C.F.R. § 3.321(b)(1)(2009); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  The 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's low back disability, and the 
Veteran has not described any exceptional or unusual features 
associated with his disability.  As the Board finds that the 
Veteran's disability picture is contemplated by the rating 
schedule, the inquiry ends and the Board need not consider 
whether the disability picture exhibits other related factors 
such as marked interference with employment and frequent periods 
of hospitalization.  Accordingly, referral for consideration of 
an extra-schedular rating is not warranted.

3.  Entitlement to TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  If 
the total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341 (2009).  In evaluating total disability, full 
consideration must be given to unusual physical or mental effects 
in individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment preventing 
the usual amount of success in overcoming the handicap of 
disability and to the effect of combinations of disability.  38 
C.F.R. § 4.15 (2009).

If the schedular rating is less than total, a total disability 
evaluation can be assigned based on individual unemployability if 
the veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability, provided 
that he has one service-connected disability rated at 60 percent 
or higher; or two or more service-connected disabilities, with 
one disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded if the above-stated percentage 
requirements are met and the evaluator determines that the 
veteran's service-connected disabilities render him incapable of 
substantial gainful employment.  38 C.F.R. § 4.16(a) (2009).  

As the result of the Board's decision, the Veteran meets the 
percentage requirements of 38 C.F.R. § 4.16(a) based on a low 
back disability ratable at 60 percent.  As discussed above, the 
evidence of record clearly indicates that the Veteran's low back 
disability renders him unable to perform physical work as well as 
sedentary work.  Thus, the Veteran is unemployable.  Accordingly, 
the Board finds that the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disability.


ORDER

Service connection for HNP, L4-L5, status post-operative is 
granted. 

Service connection for radiculopathy to the right lower extremity 
as secondary to HNP, L4-L5, status post-operative is granted. 
 
Service connection for radiculopathy to the left lower extremity 
as secondary to HNP, L4-L5, status post-operative is granted.

Service connection for a right knee disability as secondary to 
lumbosacral strain and HNP, L4-L5, status post-operative is 
granted.

Service connection for a right hip disability as secondary to 
lumbosacral strain and HNP, L4-L5, status post-operative is 
granted.

Service connection for a left knee disorder, including as 
secondary to low back disability is denied. 

Service connection for a left hip disorder, including as 
secondary to low back disability is denied. 

Service connection for a bilateral ankle disorder, including as 
secondary to low back disability is denied. 

Service connection for a bilateral foot disorder, including as 
secondary to low back disability is denied. 

An increased rating of 60 percent for lumbosacral strain and HNP, 
L4-L5, status post-operative for the entire appeal period is 
granted, subject to the law and regulations governing the award 
of monetary benefits.

Entitlement to TDIU is granted, subject to the provisions 
governing the award of monetary benefits.


REMAND

The Board observes that in a statement received by the RO in 
October 2007 and in a December 2007 clarifying statement as 
prompted by a December 2007 RO letter regarding the same, the 
Veteran expressed disagreement with a September 2007 rating 
decision.  It is not clear if a statement of the case has been 
issued on the appealed issues as no statement of the case is 
contained in the claims file.  The Court has held that where a 
notice of disagreement has been filed with regard to an issue, 
and a statement of the case has not been issued, the appropriate 
Board action is to remand the issue for the issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Thus, this claim is being remanded for issuance of a 
statement of the case, if one has not already been issued, and to 
give the Veteran the opportunity to complete an appeal.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2009).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case 
to the Veteran and his representative on 
the issues contained in the September 2007 
rating decision, if one has not already 
been issued , so that the Veteran may have 
the opportunity to complete an appeal on 
these issues (if he so desires) by filing a 
timely substantive appeal.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


